Citation Nr: 9922368	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, two of her daughters and her son-in-law



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1943.  He died on August [redacted], 1992, at the 
age of 72.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for the cause of the veteran's death.

The Board issued a decision in this matter in June 1996, a 
decision that was thereafter vacated by the Board in August 
1996.  In May 1997, the Board remanded this matter for the RO 
to search for additional records and to provide the appellant 
with an opportunity for an additional hearing before the 
Board.  

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died on August [redacted], 1992, at the age of 72.  
The death certificate shows that the immediate cause of death 
was respiratory failure.  The death certificate also noted 
cor pulmonale and fibrosing alveolitis as other significant 
conditions contributing to his death.

3.  At the time of his death, the veteran was service-
connected for loss of the use of the right hand, analogous 
for deformity, right upper extremity, secondary to gunshot 
wound, resulting in limitation of the wrist and ankylosis of 
thumb and index finger with marked limitation of the other 
digits and total loss of sensation below the wrist.  This 
service-connected disability was evaluated as 70 percent 
disabling.

4.  The veteran's fatal respiratory failure, cor pulmonale or 
fibrosing alveolitis is not shown to be causally related to 
his service-connected gunshot wound to the right upper 
extremity or to his active military service.

5.  There is no medical evidence indicating that the 
veteran's service-connected disability made him less able to 
resist his fatal respiratory failure, cor pulmonale, or 
fibrosing alveolitis, or in any way hastened his death.


CONCLUSIONS OF LAW

1. The veteran's cause of death was not incurred in, or 
aggravated by, his active service. 38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death. 38 U.S.C.A. § 1310, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Matters

In making a claim for service connection for a disorder, 
including a disorder that caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

To establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  For purposes of establishing a well-grounded 
claim for service connection for the cause of death of a 
veteran, the requirement of showing evidence of a current 
disability will always have been met, the current disability 
being the condition that caused the veteran to die.  Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997); Ruiz v. Gober, 10 
Vet. App. 352, 356 (1997); Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), aff'g 9 Vet. App. 40 (1996).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  VA regulations provide 
that a "service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (1998).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1998).
II.  Factual Background

A review of the veteran's death certificate shows that he 
died on August [redacted], 1992, at the age of 72.  The immediate 
cause of death was listed as respiratory failure.  The death 
certificate also listed cor pulmonale and fibrosing 
alveolitis as other significant conditions contributing to 
his death. 

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
service medical records revealed that he sustained a gunshot 
wound during service, on June 11, 1942, when a bullet from an 
accidentally-discharged revolver perforated his right upper 
arm.  A service medical record of same date noted that the 
veteran was admitted for surgery and given a general 
anesthetic with drop ether, using an improvised gauze mask.  
At the conclusion of the operation the operative report noted 
that the veteran's color was blue, that he had a severe 
gasping respiration, and that his pulse was rapid and weak.  
A glucose infusion was administered, intravenously.  A 
subsequent treatment report, dated on the following day, 
noted that he had signs of marked moist rales throughout both 
lungs, "suggesting an acute severe pulmonary edema," and a 
large area on the anterior aspect of the right upper thigh of 
reddish discoloration and an early maceration, suggesting an 
acute infarct.  Further medical treatment was provided and 
the veteran was thereafter transferred to another hospital on 
the same date.

On June 15, 1942, an X-ray examination of the veteran's chest 
was conducted.  The report of this examination noted 
peribronchitis throughout both lung fields with no positive 
evidence of consolidation, although there was a considerable 
amount of movement on the film.  The right diaphragm was 
noted to be higher than the left one, but this was deemed to 
be caused by the position of the veteran.  At least one 
additional surgical operation was performed during service on 
the veteran's right upper extremity.  However, no further 
respiratory problems were noted during his active duty 
service.

An inservice radiologic report, dated October 1943, indicated 
that no pathology was seen in the veteran's heart or lungs.  
A service medical record, dated October 1943, noted the 
veteran's history of 16 months of treatment in the hospital.  
The diagnosis on discharge was a deformity, right upper 
extremity, manifested by lack of full extension at the wrist 
and elbow, radial deviations of the wrist, flexion deformity 
of all fingers of the right hand, loss of sensation below the 
wrist and subluxation of the proximal inter-phalangeal joint 
of the index finder, secondary to injury to the median and 
ulnar nerve.  No chest or lung disabilities were diagnosed, 
nor were complaints of any respiratory difficulties noted.

A certificate of disability for discharge, dated on October 
1943, deemed the veteran unfit for duty as of June 11, 1942, 
on account of a gunshot wound to the right upper extremity.  
The report contained no reference to any chest or lung 
disability or complaints of respiratory difficulty.

In March 1944, the RO granted service connection for loss of 
use of the right hand, analogous to deformity, right upper 
extremity, secondary to gunshot wound, resulting in 
limitation of the wrist and ankylosis of the thumb and index 
finger, with marked limitation of the other digits and total 
loss of sensation below the wrist.  It also assigned an 
initial disability rating of 60 percent, effective from 
October 1943.

In September 1944, a VA physical examination was conducted.  
The report of this examination noted that the veteran's 
respiratory system was normal.  No complaints of any 
respiratory problems or difficulties, shortness of breath, or 
of any other related symptomatology, were noted.  

In October 1946, the RO issued a rating decision that granted 
an increased disability evaluation of 70 percent for the 
veteran's service-connected gunshot wound, effective from 
April 1946.  This evaluation remained in effect at the time 
of the veteran's death.

Medical treatment reports, dated July 1974 through October 
1991, were retrieved from the VA medical center in 
Chattanooga, Tennessee.  Medical treatment reports, dated 
June 1975 and August 1975, noted, in part, the veteran's 
complaints of an upset stomach.  In October 1975, the veteran 
indicated that he is having less trouble with his stomach.  A 
December 1975 treatment report noted "some soreness of the 
lower costal area on the [left] which is probably 
arthritis."  An X-ray examination of the chest was reported 
to be negative.  A treatment report, dated March 1976, noted 
the veteran's complaints of "chest condition, however, this 
is much better than it was before.  However, he still does 
have some little pain there."

An outpatient treatment report, dated October 1991, noted 
that the veteran was evaluated for interstitial fibrosis, 
with a 50 percent loss of breathing capacity noted some 
months before.  The report noted the veteran's complaints of 
a dry hacking cough and of becoming dyspneic when put under 
strain.  Physical examination revealed the anterior/posterior 
diameter of the chest to be slightly enlarged and the rib 
cage excursion to be poor.  The heart rate was rapid without 
murmurs, rubs, gallops or evidence of cardiomegaly.  The 
carotid pulses were audible bilaterally, breath sounds were 
quite distant, but no wheezes or rales were noted.  A 
crepitation was noted in both fields.  The report concluded 
with an assessment of interstitial fibrosis, with 50 percent 
of lung loss.

Private medical records, dated July and August 1992, were 
submitted by the Memorial Hospital.  A review of these 
records revealed that the veteran was hospitalized in July 
1992 after being referred for his interstitial lung disease 
and chest complaints of increasing shortness of breath with 
exertion.  A discharge summary report, dated August 1992, 
noted that "[t]he patient stated that he had had shortness 
of breath for about 10 years but that it had gotten worse 
recently."  He also indicated that 10 years earlier he had 
had fibrosis on his chest X-ray, but that he had never had 
any biopsies of his pulmonary parenchyma or a definitive 
diagnosis.  Subsequent hospital records indicated that the 
veteran expired on August [redacted], 1992, after more than 
20 days of hospitalization.  The discharge diagnoses were 
streptococcal pneumonia, chronic interstitial pneumonia, 
respiratory failure, bacterial pneumonia, cardiomegaly, 
pulmonary infiltrate, and pneumonia due to fungus.

A letter, dated January 1993, was received from P. Sotores, 
M.D.  In this letter, he indicated that, based on his review 
of "the records on" the veteran, he "cannot substantiate 
the presence of pulmonary fibrosis occurring as a result of 
his gunshot wound accident while in the military."  The 
letter also noted that, "[i]n fact, there is a chest x-ray 
report dated 10/14/43 (over a year following the accident) 
reporting no abnormalities in the lung fields."  A follow-up 
statement from Dr. Sotores, dated April 1993, noted the 
following assertions based on a review of "some extracts" 
of the veteran's service medical records:

1.  That the veteran, on or around June 
11, 1942, was operated on, using ether, 
for a gunshot wound.

2.  That subsequently, the veteran 
developed respiratory problems and that 
he may have had what nowadays is called 
"acute respiratory distress syndrome" 
(ARDS), a diagnosis not known until the 
early '70s.

3.  That severe cases of ARDS have been 
reported to progress to pulmonary 
fibrosis, and that, whether or not this 
can be traced back to the veteran's 
gunshot injury and severe post operative 
complication is, in his opinion, "at 
least a possibility."

4.  That, since the diagnosis of ARDS was 
not known in June 1942, there would 
probably have been no scientific studies 
performed at that time on which a 
scientific rationale for this scenario 
could be built.

5.  That, he did not, however, see how it 
could be ruled out as a possibility 
either.

In October 1993, the RO obtained an opinion from a VA 
specialist in pulmonary diseases.  The VA physician examined 
the evidence of record at the time, and provided the 
following comment on whether it was as likely or not that the 
inservice surgery and anesthesia may have started a process 
which ultimately led to the veteran's death from respiratory 
failure:

With his deterioration post-surgery after 
the operation on his right upper 
extremity and anesthesia with drop ether, 
it is impossible to determine whether or 
not the [veteran] developed acute 
respiratory failure or acute neurological 
failure due to his pontine bleed which 
lead [sic] to his cyanosis and short, 
shallow, respirations.  We do know, 
however, that after his rehabilitation 
and numerous operations of the right 
upper extremit[y] at the time of 
discharge, he had what the report says a 
NORMAL CHEST X-RAY.  Over the next 50 
years, the [veteran] developed pulmonary 
fibrosis and was treated for such in his 
local community.  As far as I am aware, 
there is no absolute connection between 
drop ether anesthesia and the LATER 
development of pulmonary fibrosis[,] or 
fibrosing alveolitis[,] as it is 
sometimes called.  Most cases of 
pulmonary fibrosis are idiopathic and the 
treatment for such at the present time is 
less than satisfactory.  I think it is 
not likely that the [veteran]'s surgery 
and anesthesia w[ere] related to his 
pulmonary fibrosis on that basis.  

In May 1996, a hearing was held before the Board.  At the 
hearing, the appellant and two of her daughters provided 
testimony in support of her contentions.  In essence, they 
testified that the veteran had breathing problems ever since 
his discharge from the service, including excruciating pain 
in his rib cage after walking any distance.  They also 
reported that the veteran was on medication all the time, and 
that his condition was not hereditary.  They also made 
reference to the private physician's April 1993 statement 
referred to above.

In February 1999, a printed article from Dr. Mitchell Hecht 
was submitted.  The article included a question about the 
cause of pulmonary fibrosis.  In response, Dr. Hecht wrote 
the following:

     While most cases of pulmonary 
fibrosis are "idiopathic," there are 
actually more than 150 causes for it 
- some pretty rare.  Some of the 
better known causes are certain 
drugs like Bleomycin (chemotherapy); 
Cytoxan (chemotherapy; also used in 
organ transplantation to prevent 
tissue rejection); and Amiodarone 
(used as a treatment for life-
threatening irregular heart 
rhythms).
     Other causes include connective 
tissue disease like scleroderma; 
sarcoidosis; hypersensitivity 
pneumonitis (lung inflammation); and 
asbestos exposure.  Unknown 
environmental factors and a genetic 
susceptibility may be involved as 
well.  Smoking may play a part in 
all this, but a clear link hasn't 
yet been made.

In March 1999, a second hearing was held before the Board at 
the request of the appellant.  At this hearing, the appellant 
testified that the veteran had experienced increasing 
breathing difficulties ever since his discharge from the 
service.  She noted that this condition became evident on a 
daily basis during the 1950s.  The appellant's two daughters 
also testified at this hearing indicating that their father 
experienced increasing breathing difficulties over his 
lifetime.
III.  Analysis

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she contends that there is a direct connection 
between inservice respiratory trauma allegedly sustained by 
the veteran due to the administration of drop ether, and the 
eventual onset of fibrosis of the lungs, which caused the 
veteran's death in August 1992.

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a). See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). That is, the 
Board finds that the appellant has presented a claim which is 
not implausible when her contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

After a thorough review of the veteran's claims file, Board 
concludes that the medical evidence of record does not show 
that the fatal conditions incurred by the veteran are in any 
way linked to his period of active duty service.  A review of 
the veteran's death certificate reveals that the immediate 
cause of the veteran's death was respiratory failure.  The 
death certificate also noted cor pulmonale and fibrosing 
alveolitis as other significant conditions contributing to 
his death.  The veteran was not service-connected for any of 
these conditions, nor do the service medical records show any 
complaints of or treatment for these conditions during the 
veteran's active military service.  

The only competent medical evidence submitted in support of 
the appellant's contention of a nexus between an inservice 
occurrence or event and the cause of the veteran's death 
consists of the April 1993 statement from P. Sotores, M.D.  
In this letter, Dr. Sotores indicates that there is "at 
least a possibility" that the veteran's pulmonary fibrosis 
can be traced back to his inservice treatment for a gunshot 
wound and his severe post operative complications.  
Specifically, Dr. Sotores noted that the veteran "may have" 
developed acute respiratory distress syndrome as a result of 
his inservice treatment for a gunshot wound.  He then 
indicated that severe cases of acute respiratory distress 
syndrome "have been reported to progress to pulmonary 
fibrosis," and thus, there is "at least a possibility" 
that the veteran's pulmonary fibrosis can be traced back to 
his inservice treatment for gunshot wound.  

Taken at face value, Dr. Sotores' opinion merely indicates 
that the proffered nexus between the veteran's inservice 
respiratory trauma, allegedly caused by the administration of 
drop ether, and the eventual onset of fibrosis of the lungs, 
is within the realm of possibility.  He does not state that 
it is as likely as not that this is what actually occurred.  
In his January 1993 statement, Dr. Sotores stated that he 
"cannot substantiate the presence of pulmonary fibrosis 
occurring as a result of his gunshot wound accident while in 
the military."  That letter also noted that "[i]n fact, 
there is a chest x-ray report dated 10/14/43 (over a year 
following the accident) reporting no abnormalities in the 
lung fields."

In Bloom v. West, the United States Court of Appeals for 
Veterans' Claims in addressing the issue of medical nexus 
rejected a doctor's statement that "his time as a prisoner 
of war could have precipitated the initial development of his 
lung condition," stating that:

By using the term "could," without 
supporting clinical data or other 
rationale, Dr. Smith's opinion simply is 
too speculative in order to provide the 
degree of certainty required for medical 
nexus evidence.

Bloom, 12 Vet. App. at 187.  In a similar manner, the opinion 
submitted by Dr. Sotores does little to validate the presence 
of an actual link between the veteran's cause of death and 
the veteran's inservice respiratory trauma allegedly caused 
by the administration of drop ether.

Under these circumstances, the Board finds the opinion from a 
VA physician, dated October 1993, to be more probative as to 
whether there was a nexus between the veteran's death and an 
inservice occurrence or event in this matter.  After 
examining the evidence of record, the VA examiner found that 
this link was "not likely."  Specifically, the report noted 
that "[a]s far as I am aware, there is no absolute 
connection between drop ether anesthesia and the LATER 
development of pulmonary fibrosis or fibrosing alveolitis as 
it is sometimes called."  It also noted that "[m]ost cases 
of pulmonary fibrosis are idiopathic."  In this regard, the 
article from Dr. Hecht submitted by the appellant also noted 
that most cases of pulmonary fibrosis are "idiopathic."  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the veteran's cause of death.

The Board acknowledges the existence of additional evidence 
submitted by the appellant in support of her contention, in 
the form of statements from her, her two daughters and her 
son-in-law.  The Board finds no reason not to consider these 
statements as credible and given in good faith.  However, lay 
evidence alone will not support a finding on a medical 
question requiring special expertise or special knowledge, 
such as diagnosis or causation of a disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The Board has considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.

In reaching its conclusion, the Board notes that the 
appellant's representative has requested that an independent 
medical expert (IME) opinion be obtained concerning the 
relationship between the veteran's service disability and his 
eventual cause of death.  Specifically, the appellant's 
representative argued that the medical opinions in this 
matter are conflicting.  The Board finds, however, that 
neither of the medical opinions claims that the proffered 
link, or nexus, is outside the realm of possibility.  More 
importantly though, the Board finds that neither suggests 
that the proffered link is likely what actually occurred in 
this case.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

